        Case 4:18-cv-07503-HSG Document 49 Filed 11/20/19 Page 1 of 2



 1   RAJIV DHARNIDHARKA (Bar No. 234756)
     rajiv.dharnidharka@dlapiper.com
 2   SEAN A. NEWLAND (Bar No. 300928)
     sean.newland@dlapiper.com
 3   DLA PIPER LLP (US)
     555 Mission Street, Suite 2400
 4   San Francisco, California 94105-2933
     Tel: 415.836.2500
 5   Fax: 415.836.2501
 6   Attorneys for Non-Party Quarrio Corporation
 7
 8                              UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY C. LUSTIG,                                CASE NO.   18-CV-07503-HSG
12                        Plaintiff,
                                                       DECLARATION OF QUARRIO
13          v.                                         CORPORATION IN SUPPORT OF
                                                       PLAINTIFF’S ADMINISTRATIVE
14   AZGEN SCIENTIFIC HOLDINGS PLC,                    MOTION TO FILE UNDER SEAL
                                                       (DKT. 48)
15                        Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
                                                           QUARRIO CORP. DECL. ISO MOT. TO SEAL
                                                                      CASE NO. 18-CV-07503-HSG
        Case 4:18-cv-07503-HSG Document 49 Filed 11/20/19 Page 2 of 2



 1          I, Karl-Gunnar Charles-Harris, declare as follows:

 2          1.        I am the Co-founder and Chief Executive Officer of Quarrio Corporation (“Quarrio”)

 3   and am authorized to make this declaration on Quarrio’s behalf. The matters in this declaration are

 4   based on my personal knowledge, and if I was called to testify, I would testify competently thereto.

 5          2.        Pursuant to Civil Local Rules 79-5(d)(1)(A) and 79-5(e)(1), I submit this declaration

 6   in support of Plaintiff’s Administrative Motion to File Under Seal the Confidential Declaration of

 7   Quarrio in support of Plaintiff’s Motion for Entry of Default Judgment.

 8          3.        Quarrio’s declaration pertains to certain details of an agreement between Quarrio and

 9   AzGen Scientific Holdings, PLC (“AzGen”) in which Quarrio agreed to issue and AzGen agreed to
10   purchase convertible promissory notes, including highly sensitive financial information. Quarrio’s
11   declaration also contains information regarding a venture involving Quarrio and AzGen.
12          4.        The information provided in Quarrio’s declaration is not available to the public and,
13   if disclosed to the public, would inflict harm on Quarrio by giving Quarrio’s competitors, and future
14   prospective investors, a window into Quarrio’s confidential business and financial information.
15          5.        Given the sensitive and confidential nature of the information contained in Quarrio’s
16   declaration, and the substantial likelihood of harm to Quarrio if that information is publicly released,
17   Quarrio requests that its declaration be kept filed under seal.
18          I declare under penalty of perjury under the laws of the State of California that the foregoing
19   is true and correct. Executed this 19th day of November, 2019, in Berkeley, California.

20

21   Dated: November 19, 2019                QUARRIO CORPORATION

22

23
                                             By:
24                                              KARL-GUNNAR CHARLES-HARRIS
                                                CHIEF EXECUTIVE OFFICER
25

26
     WEST/288442666
27

28
                                                        1
                                                                  QUARRIO CORP. DECL. ISO MOT. TO SEAL
                                                                             CASE NO. 18-CV-07503-HSG
